DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action addresses pending claims 1-6, 9-10 and 12-16. Claim 7 was cancelled and claims 1, 5, 10, and 14-16 were amended in the response filed 9/2/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 10, and 12-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations) in view of Song (US 2012/0321936).
Regarding claim 1, Ochi discloses a power source device 200 (secondary battery including a battery stack 20 comprising a plurality of battery cells 1 stacked in a thickness direction ([0082], Figs 6-8). Each battery cell comprises a case, electrode terminals 2 ([0012], Fig 7), and an electrode assembly contained therein ([0057]). 
In an embodiment, the cells in the battery stack are connected via bus bars 23, which are made of a series connection line 25 (second bus bar) and branched connection parts 24 (first bus bars). The branched connection parts 24 (first bus bars) are electrically directly connected to the electrode terminals of the battery cells and are welded to the electrode terminals at terminal connection parts 26 (first welding portions) ([0084], Figs 6 and 8). The branched connection parts are apart from each other with a predetermined gap therebetween along a first direction [the stacking direction of cells] (Figs 7-8).
The series connection line 25 (second bus bar) is arranged above the plurality of branched connection parts 24 (first bus bars) along a second direction [the vertical direction] (see Fig 8) and electrically connected to the plurality of branched connection parts 24 at respective welding portions (see Fig 8, [0086] where series connection line 25 is welded to branched connection parts 24). The series connection line 25 is welded at welding parts 25a to the branched connection part 24, wherein the welding portions are spaced apart from the first welding portions (terminal connection parts 26) in a third direction crossing the first and second direction (see Figs 7-8, wherein the positioning of the welding part 25a on the branched connection part 24 is away from the terminal connection parts 26 in the third direction). 
With regards to the first bus bar having a first thickness and the second bus bar having a second thickness greater than the first thickness, Ochi teaches that the series connection line 25 (second bus bar) is made thicker than the branched connection parts 24 (first bus bar) ([0087]).
While Ochi teaches, in an alternative embodiment, that a bus bar can be made of aluminum, copper, or any one of alloys of such metals ([0067]), Ochi does not explicitly disclose wherein the plurality of first bus bars comprise a first metal, the second bus bar comprises a second metal, and the second metal has lower resistance than the first metal.
Song discloses a battery pack 100 including a plurality of cells 110 including at least one row of battery cells, an electrode tab 120/220 connecting the plurality of battery cells to each other in parallel, and bus bar 130 (second bus bar) coupled to the electrode tab (abstract, Fig 1). The electrode tab 120/220 can be made of nickel, and the bus bar 130 may be formed from copper having electric conductivity ([0017], [0043], [0048]). In an embodiment, the electrode tab 220 has a welding part 221b, a main plate 221a that is bent normal to the welding part, and a connecting part 221c (first bus bar) that is bent normal to the main plate ([0058], Fig 3). The connecting part 221c is connected to the bus bar 130 ([0061], Fig 1), thereby having a second bus bar (bus bar 130) arranged above the first bus bar (connecting part 221c). As seen in Figure 3, the bus bar 130/131/132 is thicker than the connecting parts 221c/222c. Song teaches this arrangement provides for more uniform current distribution through the cell, which leads to uniform heat generation, and increases safety of the battery pack ([0005], [0069], [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having electrode tab connected directly to the cells be nickel and the bus bar connecting to the electrode tabs as copper and thicker than the electrode tabs as taught by Song with the branched connection parts and series connection line of Ochi for the purpose of providing a more uniform current distribution through the cells, leading to uniform heat generation, and thereby increasing safety of the battery pack.
Regarding claim 2, modified Ochi discloses all of the claim limitations as set forth above. Ochi discloses the branched connection part 24 (first bus bars) having three branched parts 27A,B with three terminal connection parts 26a (see Fig 8), which reads on the limitations of a sub-bus bar electrically connected to the plurality of battery cells.
Regarding claim 3, modified Ochi discloses all of the claim limitations as set forth above. Ochi discloses the branched parts 27A,B and terminal connection parts 26a as electrically connected to the electrode terminals of the battery cells and spaced apart from each other (see Fig 8), and the other end of the branched parts are connected to each other via intermediate part 27M (see Fig 8).
Regarding claim 4, modified Ochi discloses all of the claim limitations as set forth above. Ochi discloses the branched parts 27A,B and terminal connection parts 26a as electrically connected to the electrode terminals of the battery cells, and the other sides are electrically connected to the series connection line 24 (second bus bar) (see Fig 8).

Regarding claim 10, Ochi discloses a power source device 200 including a battery stack 20 comprising a plurality of battery cells 1 stacked in a thickness direction ([0082], Figs 6-8). Each battery cell comprises a case, electrode terminals 2 ([0012], Fig 7), and an electrode assembly contained therein ([0057]). 
In an embodiment, the cells in the battery stack are connected via bus bars 23, which are made of a series connection line 25 (second bus bar) and branched connection parts 24 (first bus bars). The branched connection parts 24 (first bus bars) are electrically directly connected to the electrode terminals of the battery cells and are welded to the electrode terminals at terminal connection parts 26 (first welding portions) ([0084], Figs 6 and 8). The branched connection parts are apart from each other with a predetermined gap therebetween along a first direction [the stacking direction of cells] (Figs 7-8).
Ochi further discloses the branched connection part 24 (first bus bars) having three branched parts 27A,B with three terminal connection parts 26a (see Fig 8), which reads on the limitations of one or more sub-bus bars which are electrically connected to the electrode terminals and are provided in one piece.
The series connection line 25 (second bus bar) is arranged above the plurality of branched connection parts 24 (first bus bars) along a second direction [the vertical direction] (see Fig 8) and electrically connected to the plurality of branched connection parts 24 at respective welding portions (see Fig 8, [0086] where series connection line 25 is welded to branched connection parts 24). The series connection line 25 is welded at welding parts 25a to the branched connection part 24, wherein the welding portions are spaced apart from the first welding portions (terminal connection parts 26) in a third direction crossing the first and second direction (see Figs 7-8, wherein the positioning of the welding part 25a on the branched connection part 24 is away from the terminal connection parts 26 in the third direction). 
With regards to the first bus bar having a first thickness and the second bus bar having a second thickness greater than the first thickness, Ochi teaches that the series connection line 25 (second bus bar) is made thicker than the branched connection parts 24 (first bus bar) ([0087]).
While Ochi teaches, in an alternative embodiment, that a bus bar can be made of aluminum, copper, or any one of alloys of such metals ([0067]), Ochi does not explicitly disclose wherein the plurality of first bus bars comprise a first metal, the second bus bar comprises a second metal, and the second metal has lower resistance than the first metal.
Song discloses a battery pack 100 including a plurality of cells 110 including at least one row of battery cells, an electrode tab 120/220 connecting the plurality of battery cells to each other in parallel, and bus bar 130 (second bus bar) coupled to the electrode tab (abstract, Fig 1). The electrode tab 120/220 can be made of nickel, and the bus bar 130 may be formed from copper having electric conductivity ([0017], [0043], [0048]). In an embodiment, the electrode tab 220 has a welding part 221b, a main plate 221a that is bent normal to the welding part, and a connecting part 221c (first bus bar) that is bent normal to the main plate ([0058], Fig 3). The connecting part 221c is connected to the bus bar 130 ([0061], Fig 1), thereby having a second bus bar (bus bar 130) arranged above the first bus bar (connecting part 221c). As seen in Figure 3, the bus bar 130/131/132 is thicker than the connecting parts 221c/222c. Song teaches this arrangement provides for more uniform current distribution through the cell, which leads to uniform heat generation, and increases safety of the battery pack ([0005], [0069], [0081]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having electrode tab connected directly to the cells be nickel and the bus bar connecting to the electrode tabs as copper and thicker than the electrode tabs as taught by Song with the branched connection parts and series connection line of Ochi for the purpose of providing a more uniform current distribution through the cells, leading to uniform heat generation, and thereby increasing safety of the battery pack.
Regarding claims 12-13, modified Ochi discloses all of the claim limitations as set forth above. Song additionally discloses wherein the second metal is copper ([0017]).
Regarding claims 14-15, modified Ochi discloses all of the claim limitations as set forth above. Ochi additionally teaches the series connection line 25 (second bus bar) is spaced apart in the third direction crossing the first and second directions from the first welding portions of the first bus bars that are welded to the electrode terminals (see Fig 8).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations) in view of Song (US 2012/0321936), as applied to claim 4 above, and further in view of Dulle et al. (US 2015/0069829).
Regarding claim 5, modified Ochi discloses all of the claim limitations as set forth above. Ochi discloses the branched parts 27A,B each comprise a first welding portion of the first welding portions (at terminal connection parts 26A,B) on one side of branched connection part, and a second welding portion of the second welding portions on another side thereof. However, modified Ochi does not explicitly disclose wherein the first welding parts of the plurality of sub-bus bars protrude towards the electrode terminals, and the second welding portions of the plurality of the sub-bus bars protrude toward the second bus bar.
Dulle discloses a battery module comprising a plurality of cells disposed within a housing (abstract). The cells are connected with bus bar links 260, wherein the bus bar links have a body portion 270 and collars 273 which are raised or elongated relative to the surface 272 ([0184]). This shape enables the collars 273 to receive and surround the terminals 230 and 232 when installed on the battery cells 54 ([0184]). The collars 273 may be press fit into corresponding apertures 274, and the collars may be welded ([0184]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the collars on the surface where the electrical connection is desired as taught by Dulle with the first and second welding portions of modified Ochi for the purpose of interconnecting the bus bars with the corresponding electrical connection interface.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations) in view of Song (US 2012/0321936), as applied to claim 1 above, and further in view of Fees et al. (WO 2013/083221, see machine English translation).
Regarding claim 6, modified Ochi discloses all of the claim limitations as set forth above. While Ochi discloses series connection lines 25, modified Ochi does not explicitly disclose wherein the second bus bar has a width which increase in direction from both ends of the second bus bar towards a center portion of the second bus bar.
Fees discloses a connecting element 10 for electrically connecting at least two battery cells of a battery together (abstract). The base 12 of the connecting element 10 is coupled to several poles of adjacent battery cells (abstract). The connecting element 10 has a conductor cross-section that increases toward the collection section 42 towards the center (abstract, see Figs 1-2). Fees teaches by using a connecting element with increasing cross-section at the center, there is less different current density distribution within the connecting element (i.e. the load is more homogenous on the batteries) ([0009]-[0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the shape of the connecting element having an increased cross-section at the center as taught by Fees with the series connection line of modified Ochi for the purpose of promoting a homogenous load on the batteries.

Claim(s) 16 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ochi et al. (WO 2018/139350, which has foreign priority to 1/30/2017, see English language equivalent US 2019/0379015 for citations) in view of Yokota et al. (US 2017/0054131).
Regarding claim 16, Ochi discloses a power source device 200 including a battery stack 20 comprising a plurality of battery cells 1 stacked in a thickness direction ([0082], Figs 6-8). Each battery cell comprises a case, electrode terminals 2 ([0012], Fig 7), and an electrode assembly contained therein ([0057]). 
In an embodiment, the cells in the battery stack are connected via bus bars 23, which are made of a series connection line 25 (second bus bar) and branched connection parts 24 (first bus bars). The branched connection parts 24 (first bus bars) are electrically directly connected to the electrode terminals of the battery cells and are welded to the electrode terminals at terminal connection parts 26 (first welding portions) ([0084], Figs 6 and 8). The branched connection parts are apart from each other with a predetermined gap therebetween along a first direction [the stacking direction of cells] (Figs 7-8).
The series connection line 25 (second bus bar) is arranged above the plurality of branched connection parts 24 (first bus bars) along a second direction [the vertical direction] (see Fig 8) and electrically connected to the plurality of branched connection parts 24 at respective welding portions (see Fig 8, [0086] where series connection line 25 is welded to branched connection parts 24). The series connection line 25 is welded at welding parts 25a to the branched connection part 24, wherein the welding portions are spaced apart from the first welding portions (terminal connection parts 26) in a third direction crossing the first and second direction (see Figs 7-8, wherein the positioning of the welding part 25a on the branched connection part 24 is away from the terminal connection parts 26 in the third direction). 
With regards to the first bus bar having a first thickness and the second bus bar having a second thickness greater than the first thickness, Ochi teaches that the series connection line 25 (second bus bar) is made thicker than the branched connection parts 24 (first bus bar) ([0087]).
While Ochi teaches, in an alternative embodiment, that a bus bar can be made of aluminum, copper, or any one of alloys of such metals ([0067]), Ochi does not explicitly disclose wherein the first bus bars and second bus bar comprise a same material.
Yokota discloses a battery terminal made of a clad material  (abstract). The uppermost metal of negative-electrode terminal is an aluminum layer 31 ([0070]). Because the aluminum layer electrically connects to the electrode terminals, the aluminum layer is considered analogous to the claimed first bus bar. A bus bar 101 (second bus bar) made of aluminum is placed on top of the aluminum layer ([0055]). Aluminum is used as the bus bar to reduce the weight of the entire assembled battery 100 ([0056]). As seen in Figure 4, the bus bar 101 (second bus bar having a second thickness) is thicker than the aluminum layer (first bus bar having a first thickness).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of having an aluminum layer connected to the cells made of aluminum and the bus bar connecting to the aluminum layer as aluminum and thicker than the aluminum layer as taught by Yokota with the series connection line and branched connection parts of Ochi for the purpose of reducing the weight of the entire assembled battery. 
Regarding claim 9, modified Ochi discloses all of the claim limitations as set forth above. Yokota additionally discloses the aluminum layer and the bus bar are made of aluminum ([0055], 0070]).

Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Davis in view of Song or Yokota do not disclose the amended limitations and argues the other cited prior art (Dulle, Fees, or Ochi) do not cure the deficiencies in Davis or Song.
This is not considered persuasive. In light of the amendment, Ochi is now relied upon as the primary reference and meets the amended limitations. See the above rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186. The examiner can normally be reached M-F 8:00-5:00 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB BUCHANAN/             Examiner, Art Unit 1725                                 

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725